AMENDMENT NO. THREE
TO THE
EMPLOYMENT AGREEMENT

          THIS AMENDMENT is entered into as of the 25th day of January, 2006 by
and between COMMUNITY BANK (the "Corporation"), a federally chartered savings
bank, and P. DOUGLAS RICHARD (the "Executive").

WITNESSETH:

          WHEREAS, the Corporation and the Executive entered into an employment
agreement dated September 29, 2000 (the "Employment Agreement"); and

          WHEREAS, pursuant to Amendment No. One to the Employment Agreement
dated May 3, 2001, the Corporation and the Executive amended the Employment
Agreement to set expiration of the term of the Executive's employment under the
Employment Agreement at March 31, 2003; and

          WHEREAS, pursuant to Amendment No. Two to the Employment Agreement
dated March 29, 2002, the Corporation and the Executive amended the Employment
Agreement to set the Executive's compensation and the expiration of the term of
the Executive's employment under the Employment Agreement at March 31, 2004,
subject to automatic extension as provided for in the Employment Agreement; and

          WHEREAS, the Corporation and Executive desire to further amend the
Employment Agreement as described below.

          NOW, THEREFORE, to assure the Corporation of the Executive's continued
dedication, the availability of his advice and counsel to the Board of Directors
of the Corporation, and to induce the Executive to remain and continue in the
employ of the Corporation and for other good and valuable consideration, the
receipt and adequacy whereof each party hereby acknowledges, the Corporation and
the Executive hereby agree that the Employment Agreement, as amended and
currently in effect, shall be further amended, as follows:

          1. Section 9 of the Employment Agreement is hereby amended and revised
to read as follows:

          Change in Control: If the Executive's employment by the Corporation
shall be terminated by the Corporation, other than for Cause or as a result of
the Executive's death, disability or retirement, or terminated by the Executive
for Good Reason, in either case within six (6) months preceding or twenty-four
(24) months following a Change in Control of CFC or the Corporation, then the
Corporation, in lieu of the Corporation's obligations under Section 7(a)(i) of
this Agreement, shall:

          (a) Pay to the Executive in cash (less any amounts previously paid to
the Executive pursuant to Section 7(a) of this Agreement following the
Executive's termination or resignation of employment), upon the later of the
date of such Change in Control or the effective date of the Executive's
termination with the Corporation, an amount equal to 299% of the Employee's
"base amount" as determined under Section 280G of the Internal Revenue Code of
1986, as amended (the "Code"); and

          (b) Maintain and provide for a period ending at the earlier of (i) one
(1) year after the effective date of the Executive's termination or (ii) the
date of the Executive's full time employment by another employer, at no cost to
the Executive, the Corporation's obligations under Section 7(a)(ii) of this
Agreement.

          (c) For purposes of this Agreement, a Change of Control of CFC occurs
in any of the following events: (i) the acquisition by any "person" or "group"
(as defined in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934
("Exchange Act")), other than CFC, any subsidiary of CFC or their employee
benefit plans, directly or indirectly, as "beneficial owner" (as defined in Rule
13d-3, under the Exchange Act) of securities of CFC representing twenty percent
(20%) or more of either the then outstanding shares or the combined voting power
of the then outstanding securities of CFC; (ii) either a majority of the
directors of CFC elected at CFC's annual stockholders meeting shall have been
nominated for election other than by or at the direction of the "incumbent
directors" of CFC, or the "incumbent directors" shall cease to constitute a
majority of the directors of CFC. The term "incumbent director" shall mean any
director who was a director of CFC on the Effective Date and any individual who
becomes a director of CFC subsequent to the Effective Date and who is elected or
nominated by or at the direction of at least two-thirds of the then incumbent
directors; (iii) the shareholders of CFC approve (x) a merger, consolidation or
other business combination of CFC with any other "person" or "group" (as defined
in Sections 13(d) and 14(d) of the Exchange Act) or affiliate thereof, other
than a merger or consolidation that would result in the outstanding common stock
of CFC immediately prior thereto continuing to represent (either by remaining
outstanding or be being converted into common stock of the surviving entity or a
parent or affiliate thereof) at least fifty percent (50%) of the outstanding
common stock of CFC or such surviving entity or a parent or affiliate thereof
outstanding immediately after such merger, consolidation or other business
combination, or (y) a plan of complete liquidation of CFC or an agreement for
the sale or disposition by CFC of all or substantially all of CFC's assets; or
(iv) any other event or circumstance which is not covered by the foregoing
subsections but which the Board of Directors of CFC determines to affect control
of CFC and with respect to which the Board of Directors adopts a resolution that
the event or circumstance constitutes a Change of Control for purposes of the
Agreement.

          The Control Change Date is the date on which an event described in
(i), (ii), (iii) or (iv) occurs.

          2. Except as specifically amended above, all terms, conditions,
covenants and other provisions of the Employment Agreement shall remain in full
force and effect as set forth therein.

          3. The execution, delivery and performance of this Amendment has been
duly authorized by all necessary action on the part of the Corporation.

          IN WITNESS WHEREOF, the parties have executed this Amendment No. Three
to the Employment Agreement effective as of January 26, 2006.

EXECUTIVE



ATTEST: 

--------------------------------------------------------------------------------

/s/ P. Douglas Richard

--------------------------------------------------------------------------------

P. Douglas Richard



COMMUNITY BANK



ATTEST: 

--------------------------------------------------------------------------------

By:   

--------------------------------------------------------------------------------

Chairman of the Board